Name: Council Regulation (EEC) No 3809/81 of 21 December 1981 amending Regulation (EEC) No 1660/81 fixing the amounts of aid granted for seeds for the 1982/83 and 1983/84 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 382 /41 COUNCIL REGULATION (EEC) No 3809/81 of 21 December 1981 amending Regulation (EEC) No 1660/81 fixing the amounts of aid granted for seeds for the 1982/83 and 1983/84 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Article 3 ( 2 ) of Regulation (EEC) No 2358/71 provides that the aid shall be fixed taking into account on the one hand the need to ensure a balance between the volume of production required in the Community and the possible outlets for that production and, on the other hand, the prices of the product concerned obtaining on external markets ; Whereas Regulation ( EEC ) No 1660/ 81 ( 5 ) fixed the amounts of aid granted for seeds for the 1982 / 83 and 1983 /84 marketing years ; whereas that Regula ­ tion should accordingly be supplemented to include the aid levels for spelt for sowing, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation ( EEC ) No 2358/71 of 26 October 1971 on the common organ ­ ization of the market in seeds ('), as last amended by Regulation (EEC) No 3808 /81 ( 2 ), and in particular Article 3 (3 ) thereof, Having regard to the proposal from the Commis ­ sion , Having regard to the opinion of the European Par ­ liament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ). Whereas Regulation (EEC) No 3808/ 81 extended Regulation ( EEC ) No 2358/71 to cover spelt for sowing falling within subheading 10.01 A of the Common Customs Tariff ; Whereas the market situation in the Community and its probable future development are not such as to allow a fair income to producers for spelt for sowing to be sold during the 1982 / 83 and 1983 /84 market ­ ing years ; whereas part of the production costs should therefore be offset by granting aid ; Article 1 The Annex to Regulation ( EEC) No 1660/ 81 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 February 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY ( ») OJ No L 246, 5 . 11 . 1971 , p . 1 . ( 2 ) See page 37 of this Official Journal . ( 3 ) Opinion delivered on 17 December 1981 (not yet pub ­ lished in the Official Journal ). ( 4 ) Opinion delivered on 25 November 1981 (not yet pub- lished in the Official Journal). ( 5 ) OJ No L 166, 24 . 6 . 1981 , p. 3 . No L 382 / 42 Official Journal of the European Communities 31 . 12 . 81 ANNEX 1982/83 and 1983/84 marketing years (ECUper 100 kg) CCT heading No Description Amount of aid Community of Nine Greece 1982/83 1983/84 1 . CERES 10.01 A Triticum spelta L. 100 100 10-0 10.06 A Oryza sativa L. 13 -3 3-3 4-4 2 . OLEAGINEAE ex 12.01 A Linum usitatissimum L. (textile flax ) 19-6 4-9 6-5 Linum usitatissimum L. ( linseed ) 15-5 3-9 5-2 Cannabis sativa L. ( monoica ) 14-2 3-6 4-7 3 . GRAMINEAE ex 12.03 C Arrhenatherum elatius ( L.) Beauv . ex. J. and C. Presi . 46-6 11-7 15-5 Dactylis glomerata L. 37-8 9-5 12-6 Festuca arundinacea Schreb . 40-9 10 2 13 · 6 Festuca ovina L. 29-7 7-4 9-9 Festuca pratensis Huds . 29-7 7-4 9-9 Festuca rubra L. 25-6 6-4 8-5 Lolium multiflorum Lam . 14-6 3-7 4-9 Lolium perenne L.  of high persistence , late or medium late 24-3 61 8-1  new varieties and others 18-9 4 -7 6-3  of low persistence , medium late, medium early or early 13 3 3-3 4-4 Lolium x hybridum Hausskn . 14 6 3-7 4-9 Phleum pratense L. 60-8 15-2 20-3 Poa nemoralis L. 27-0 6-8 90 Poa pratensis L. 27-0 6-8 90 Poa trivialis L. 27-0 6-8 90 4. LEGUMINOSAE ex 07.05 A I Pisum sativum L. (partim) ( field pea) 5-4 5-4 5-4 ex 07.05 A III Vicia faba L. (partim ) (field beans ) 6 · 1 1-5 2-0 ex 12.03 C Medi cago sativa L. (ecotypes ) 13 5 3-4 4-5 Medicago sativa L. (varieties ) 24-3 61 8-1 Trifolium pratense L. 35 - 1 8-8 11-7 Trifolium repens L. 47-0 11-8 15-7 Trifolium repens L. var. giganteum 47-0 11-8 15-7 Vicia sativa L. 21 -6 14-3 16-7